                                                            February 23, 2021

VIA ECF
The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Keith Raniere, 18 Cr. 204 (NGG)

Dear Judge Garaufis:

       Together with Marc Agnifilo, I am currently counsel of record for Keith Raniere in the
above-captioned matter. Mr. Raniere has retained new counsel to represent him in connection with
this matter going forward. Attorneys Joseph McBride and Steven Alan Metcalf II have filed
Notices of Appearances on the docket (Dkts. 999, 1000). Now that Mr. Raniere’s new counsel
have entered appearances in this matter, I respectfully request to be formally relieved as counsel
of record for Mr. Raniere. I have conferred with Mr. Raniere, informed him of my intent to
withdraw and he agrees. I have also spoken to Mr. McBride and Mr. Metcalf II, who both consent
to my withdrawl.

       Mr. Raniere will not be prejudiced by my withdrawl because he is already represented by
new counsel of record, I have provided new counsel with the file in this matter and I will be
available to provide new counsel with any other information they require.
       In accordance with Local Civ. Rule 1.4, this letter requesting leave of this Court to
withdraw as counsel of record will be served upon Mr. Raniere and all parties in this matter. As
Mr. Agnifilo stated in his letter, we are not asserting a retaining or charging lien in connection with
this matter.

                                                               Respectfully submitted,

                                                                /s/
                                                               Teny Rose Geragos, Esq.

cc:    All counsel (via ECF)
       Keith Raniere (via mail)




                                                  2
